Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title has been amended to read:
-- MAGNETIC TAPE RECORDING AND REPRODUCING APPARATUS AND RECORDING AND REPRODUCING METHOD --.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Wednesday, December 15, 2021


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record discloses a recording and reproducing apparatus and associated method which utilizes a magnetic head in conjunction with a magnetic tape, the magnetic tape including alternating servo bands and data bands in the width direction of the tape, the magnetic head including data reproducing and recording elements and servo reproducing elements, however the prior art of record does not anticipate or make obvious utilizing at least two servo reproducing elements adjacent to each other with a selecting unit selecting one or two servo reproducing elements according to a position of the data track, as a target of recording or reproducing of data in the data band, along the width direction, and a controller positioning the magnetic head along the width direction by using a result of reading of the servo patterns by the servo reproducing element(s) that have been selected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”